UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. L BR 9004-1(b)

Sadek & Cooper, LLC
1315 Walnut Street
Suite 520
Philadelphia, PA 19107
215-545-0008

Attorney for Debtor(s)

                                                           Case No.: 20-24071-ABA
In Re:
                                                           Chapter:   13
Reahienia M. Williams
                                                           Judge:     Altenberg. Jr.




                 APPLICATION TO EXTEND THE TIME TO FILE MISSING DOCUMENTS

I, Reahienia M. Williams, am the debtor in this case and submit this application in support of my request to extend

the time within which we must file the balance of our schedules. We are fully familiar with our case, and certify as

follows:

         1.      I filed my Emergency Voluntary Petition on December 31, 2020.

         2.      My case was filed as an emergency due to the repossession of my vehicle.

         3.      As per the Notice of Missing Documents and Notice of Dismissal if Documents Are Not Timely

                 Filed., the remaining schedules must be filed by January 26, 2021.

         4.      I have not previously sought to extend the time within which my remaining schedules must be filed.

         5.      I am aware of the documents required to complete my remaining schedules and understand that I

                 must submit this information to Counsel in order to complete the remaining schedules.


         6.      I am respectfully requesting a continuance in order to provide counsel with the documents required

                 to complete my remaining schedules.
       I certify under penalty of perjury that the foregoing statements are true.



Dated: January 19, 2021                                        /s/ Reahienia M. Williams
                                                              Signature of Debtor
